NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                        MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



In the Interest of R.B., J.B., and B.B.,     )
children.                                    )
                                             )
                                             )
DEPARTMENT OF CHILDREN AND                   )
FAMILIES,                                    )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case No. 2D17-1978
                                             )
B.B. and T.D.,                               )
                                             )
              Appellees.                     )
                                             )

Opinion filed November 14, 2018.

Appeal from the Circuit Court for Sarasota
County; Rochelle Curley, Judge.

Deborah Anne Schroth, Children's Legal
Services, Jacksonville; and Stephanie C.
Zimmerman, Children's Legal Services,
Bradenton (substituted as counsel of
record), for Appellant.

Ita M. Neymotin, Regional Counsel, Fort
Myers, and Joseph Thye Sexton, Assistant
Regional Counsel, Tampa, for Appellee B.B.

No appearance for Appellee T.D.


PER CURIAM.
              The Department of Children and Families appeals a shelter order that

denied its petition to shelter the three children of B.B. (Father) and T.D. (Mother). We

treat the appeal as a petition for writ of certiorari and deny the petition.

              Denied.



KELLY, SLEET, and BADALAMENTI, JJ., Concur.




                                             -2-